DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 8/05/2021 to claims 1, 5, 10, 13, 17, and 78 have been entered. Claims 2-4, 6, 9, 11, 12, 16, 20-33, 35-73, 76, and 77 are canceled. Claims 82 and 83 have been added. Claims 1, 5, 7, 8, 10, 13-15, 17-19, 34, 74, 75, and 78-83 remain pending, and are being considered on their merits. References not included with this Office action can be found in a prior action. 
The instant amendments to claim 1, moving up the allowable subject matter of claim 6, has overcome the prior art rejections of record which are withdrawn.
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Conclusion
Claims 1, 5, 7, 8, 10, 13-15, 17-19, 34, 74, 75, and 78-83 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653